EXHIBIT 10.1

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT

 

BETWEEN

 

AMERICA ONLINE, INC.

 

AND

 

GATEWAY, INC.

 

DATED AS OF NOVEMBER 1, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I      Purchase and Sale of Shares; Closing; Series C Preferred Stock   
 

SECTION 1.01.

  Purchase and Sale of the Shares    1

SECTION 1.02.

  Closing Date    1

SECTION 1.03.

  Transactions To Be Effected at the Closing    2 ARTICLE II     
Representations and Warranties Relating to Seller and the Shares     

SECTION 2.01.

  Organization, Standing and Power    2

SECTION 2.02.

  Authority; Execution and Delivery; Enforceability    2

SECTION 2.03.

  No Conflicts; Consents    3

SECTION 2.04.

  Litigation    4

SECTION 2.05.

  The Shares    4 ARTICLE III      Representations and Warranties of Purchaser
    

SECTION 3.01.

  Organization, Standing and Power    4

SECTION 3.02.

  Authority; Execution and Delivery; Enforceability    5

SECTION 3.03.

  No Conflicts; Consents    5

SECTION 3.04.

  Litigation    6

SECTION 3.05.

  Certain Transactions    6 ARTICLE IV      Covenants     

SECTION 4.01.

  Reasonable Best Efforts; Failure to Close    6

SECTION 4.02.

  Expenses; Transfer Taxes    8

SECTION 4.03.

  Brokers or Finders    8

SECTION 4.04.

  Publicity    9

SECTION 4.05.

  Preferred Stock    9

SECTION 4.06.

  Further Assurances    9 ARTICLE V      Conditions Precedent     

SECTION 5.01.

  Conditions to Each Party's Obligation    10

SECTION 5.02.

  Conditions to Obligation of Purchaser    10

 

i



--------------------------------------------------------------------------------

         Page


--------------------------------------------------------------------------------

SECTION 5.03.

  Conditions to Obligation of Seller    11

SECTION 5.04.

  Frustration of Closing Conditions    11 ARTICLE VI      Termination, Amendment
and Waiver     

SECTION 6.01.

  Termination    12

SECTION 6.02.

  Effect of Termination    12

SECTION 6.03.

  Amendments and Waivers    13 ARTICLE VII      General Provisions     

SECTION 7.01.

  Assignment    13

SECTION 7.02.

  No Third-Party Beneficiaries    13

SECTION 7.03.

  Attorney Fees    14

SECTION 7.04.

  Notices    14

SECTION 7.05.

  Interpretation; Exhibits and Schedules; Certain Definitions    15

SECTION 7.06.

  Counterparts    16

SECTION 7.07.

  Entire Agreement    16

SECTION 7.08.

  Severability    17

SECTION 7.09.

  Consent to Jurisdiction    17

SECTION 7.10.

  Governing Law    18

SECTION 7.11.

  Waiver of Jury Trial    18

SECTION 7.12.

 

Date of Payment

   18

 

Exhibit A - Form of Series A Preferred Stock Amendment

 

ii



--------------------------------------------------------------------------------

Page

 

GLOSSARY OF DEFINED TERMS

 

Term

--------------------------------------------------------------------------------

   Defined in
Section


--------------------------------------------------------------------------------

Acquisition

   1.01

Agreement

   Preamble

affiliate

   7.05(b)

Ancillary Agreements

   2.02

Applicable Law

   2.03

Business Day

   7.05(b)

Closing

   1.02

Closing Date

   1.02

Consent

   2.03

Contract

   2.03

Governmental Entity

   2.03

Investment Agreement

   3.05

Judgment

   2.03

Liens

   2.03

person

   7.05(b)

Proceedings

   2.04

Purchaser

   Preamble

Purchaser Material Adverse Effect

   3.03

Purchase Price

   1.01

Seller

   Preamble

Seller Material Adverse Effect

   2.03

 

iii



--------------------------------------------------------------------------------

Page

 

Series A Preferred Stock

   Recitals

Series C Preferred Stock

   Recitals

Shares

   Recitals

subsidiary

   7.05(b)

 

iv



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT dated as of November 1, 2004 (this “Agreement”),
between AMERICA ONLINE, INC., a Delaware corporation (“Seller”) and GATEWAY,
INC., a Delaware corporation (“Purchaser”).

 

Purchaser desires to purchase from Seller, and Seller desires to sell to
Purchaser, 41,772.27 shares of Series A Preferred Stock, par value $0.01 per
share, of Purchaser (the “Series A Preferred Stock”) and 50,000 shares of Series
C Preferred Stock, par value $0.01 per share, of Purchaser (the “Series C
Preferred Stock” and, together with the Series A Preferred Stock, the “Shares”).

 

Seller and Purchaser are simultaneously entering into the Stock Transfers and
Future Payments Agreement dated as of the date of this Agreement.

 

In consideration of the foregoing agreements and the premises and mutual
covenants and obligations set forth herein, the parties hereby agree as follows:

 

ARTICLE I

 

Purchase and Sale of Shares; Closing; Series C Preferred Stock

 

SECTION 1.01. Purchase and Sale of the Shares. On the terms and subject to the
conditions of this Agreement, at the Closing, Seller shall sell, transfer and
deliver to Purchaser, free and clear of all Liens, and Purchaser shall purchase
from Seller, the Shares for an aggregate purchase price of $185,630,852 in cash
(the “Purchase Price”), payable as set forth below in Section 1.03. The purchase
and sale of the Shares is referred to in this Agreement as the “Acquisition”.

 

SECTION 1.02. Closing Date. The closing of the Acquisition (the “Closing”) shall
take place at the offices of Cravath, Swaine & Moore, 825 Eighth Avenue, New
York, New York 10019, at 10:00 a.m. on December 22, 2004 (subject to the
satisfaction (or, to the extent permitted by Applicable Law, the waiver by the
parties entitled to the benefits thereof) of the conditions set forth in Article
V



--------------------------------------------------------------------------------

as of such date) or at such other place, time or date as shall be agreed between
Seller and Purchaser. The date on which the Closing occurs is referred to in
this Agreement as the “Closing Date”.

 

SECTION 1.03. Transactions To Be Effected at the Closing. At the Closing:

 

(a) Seller shall deliver to Purchaser certificates representing the Shares, duly
endorsed in blank or accompanied by stock powers duly endorsed in blank in
proper form for transfer; and

 

(b) Purchaser shall deliver to Seller payment, by wire transfer to a bank
account designated in writing by Seller (such designation to be made at least
two Business Days prior to the Closing Date), immediately available funds in an
amount equal to the Purchase Price.

 

ARTICLE II

 

Representations and Warranties Relating to Seller and the Shares

 

Seller hereby represents and warrants that:

 

SECTION 2.01. Organization, Standing and Power. Seller is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized and has full corporate power and authority to enable it to
own the Shares.

 

SECTION 2.02. Authority; Execution and Delivery; Enforceability. Seller has full
power and authority to execute this Agreement and the other agreements and
instruments executed and delivered in connection with this Agreement, including
the agreements referred to in the recitals to this Agreement and any agreements
delivered pursuant to such agreements (the “Ancillary Agreements”) to which it
is a party, to perform its obligations hereunder and thereunder and to
consummate the Acquisition and the other transactions contemplated hereby and
thereby. The execution and delivery by Seller of this Agreement and the
Ancillary Agreements to which it is a party, the performance of its obligations
hereunder and thereunder and the consummation by Seller of the Acquisition and
the other transactions contemplated hereby and thereby have been duly

 

2



--------------------------------------------------------------------------------

authorized by all necessary corporate action. Seller has duly executed and
delivered this Agreement and prior to the Closing will have duly executed and
delivered each Ancillary Agreement to which it is a party, and this Agreement
constitutes, and each Ancillary Agreement to which it is a party will after the
Closing constitute, its legal, valid and binding obligation, enforceable against
it in accordance with its terms.

 

SECTION 2.03. No Conflicts; Consents. The execution and delivery by Seller of
this Agreement do not, the execution and delivery by Seller of each Ancillary
Agreement to which it is a party will not, and the consummation of the
Acquisition and the other transactions contemplated hereby and thereby and the
performance by Seller of its obligations hereunder and thereunder will not,
conflict with, or result in any violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or result in the creation of any mortgages, liens, security interests,
charges, easements, leases, subleases, covenants, rights of way, options,
claims, restrictions or encumbrances of any kind (collectively, “Liens”) upon
any of the properties or assets of Seller under, any provision of (i) the
certificate of incorporation or by-laws of Seller or any of its subsidiaries,
(ii) any contract, lease, license, indenture, agreement, commitment or other
arrangement (a “Contract”) to which Seller or any of its subsidiaries is a party
or by which any of their respective properties or assets is bound or (iii) any
judgment, injunction, order or decree (“Judgment”) or statute, law, ordinance,
rule or regulation (“Applicable Law”) applicable to Seller or any of its
subsidiaries or any of their properties or assets, other than, in the case of
clauses (ii) and (iii) above, any such items that, individually or in the
aggregate, have not had and could not reasonably be expected to have a material
adverse effect on the ability of Seller to perform its obligations under this
Agreement and the Ancillary Agreements or on the ability of Seller to consummate
the Acquisition and the other transactions contemplated hereby or thereby (a
“Seller Material Adverse Effect”). No material consent, approval, license,
permit, order or authorization (“Consent”) of, or registration, declaration or
filing with, any Federal, state, local or foreign government or any court of
competent jurisdiction,

 

3



--------------------------------------------------------------------------------

administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign (a “Governmental Entity”) is required to be
obtained or made by or with respect to Seller or any of its subsidiaries in
connection with the execution, delivery and performance of this Agreement or any
Ancillary Agreement or the consummation of the Acquisition or the other
transactions contemplated hereby and thereby.

 

SECTION 2.04. Litigation. There are not any (a) outstanding Judgments against
Seller or any of its subsidiaries, (b) suits, actions or proceedings
(“Proceedings”) pending or, to the knowledge of Seller, threatened against
Seller or any of its subsidiaries or (c) investigations by any Governmental
Entity that are, to the knowledge of Seller, pending or threatened against
Seller or any of its subsidiaries that, in any case, individually or in the
aggregate, have had or could reasonably be expected to have a Seller Material
Adverse Effect.

 

SECTION 2.05. The Shares. Seller is the record owner of the Shares and has good
and valid title to the Shares, free and clear of all Liens. Assuming Purchaser
has the requisite power and authority to be the lawful owner of the Shares, upon
delivery to Purchaser at the Closing of certificates representing the Shares,
duly endorsed by Seller for transfer to Purchaser, and upon Seller’s receipt of
the Purchase Price, good and valid title to the Shares will pass to Purchaser,
free and clear of any Liens, other than those arising from acts of Purchaser or
its affiliates.

 

ARTICLE III

 

Representations and Warranties of Purchaser

 

Purchaser hereby represents and warrants that:

 

SECTION 3.01. Organization, Standing and Power. Purchaser is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized and has full corporate power and authority to enable it to
own, lease or otherwise hold its properties and assets and to carry on its
business as currently conducted.

 

4



--------------------------------------------------------------------------------

SECTION 3.02. Authority; Execution and Delivery; Enforceability. Purchaser has
full power and authority to execute this Agreement and the Ancillary Agreements
to which it is a party, to perform its obligations hereunder and thereunder and
to consummate the Acquisition and the other transactions contemplated hereby and
thereby. The execution and delivery by Purchaser of this Agreement and the
Ancillary Agreements to which it is a party, the performance of its obligations
hereunder and thereunder and the consummation by Purchaser of the Acquisition
and the other transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action. Purchaser has duly executed and
delivered this Agreement and prior to the Closing will have duly executed and
delivered each Ancillary Agreement to which it is a party, and this Agreement
constitutes, and each Ancillary Agreement to which it is a party will after the
Closing constitute, its legal, valid and binding obligation, enforceable against
it in accordance with its terms.

 

SECTION 3.03. No Conflicts; Consents. The execution and delivery by Purchaser of
this Agreement do not, the execution and delivery by Purchaser of each Ancillary
Agreement to which it is a party will not, and the consummation of the
Acquisition and the other transactions contemplated hereby and thereby and the
performance by Purchaser of its obligations hereunder and thereunder will not,
conflict with, or result in any violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or result in the creation of any Lien upon any of the properties or
assets of Purchaser or any of its subsidiaries under, any provision of (i) the
certificate of incorporation or by-laws of Purchaser or any of its subsidiaries,
(ii) any Contract to which Purchaser or any of its subsidiaries is a party or by
which any of their respective properties or assets is bound or (iii) any
Judgment or Applicable Law applicable to Purchaser or any of its subsidiaries or
their respective properties or assets, other than, in the case of clauses (ii)
and (iii) above, any such items that, individually or in the aggregate, have not
had and could not reasonably be expected to have a material adverse effect on
the ability of Purchaser to perform its obligations under this Agreement and the
Ancillary Agreements or on the ability of Purchaser to consummate the

 

5



--------------------------------------------------------------------------------

Acquisition and the other transactions contemplated hereby or thereby (a
“Purchaser Material Adverse Effect”). No Consent of or registration, declaration
or filing with any Governmental Entity is required to be obtained or made by or
with respect to Purchaser or any of its subsidiaries in connection with the
execution, delivery and performance of this Agreement or any Ancillary Agreement
or the consummation of the Acquisition or the other transactions contemplated
hereby and thereby.

 

SECTION 3.04. Litigation. There are not any (a) outstanding Judgments against
Purchaser or any of its subsidiaries, (b) Proceedings pending or, to the
knowledge of Purchaser, threatened against Purchaser or any of its subsidiaries
or (c) investigations by any Governmental Entity that are, to the knowledge of
Purchaser, pending or threatened against Purchaser or any of its subsidiaries
that, in any case, individually or in the aggregate, have had or could
reasonably be expected to have a Purchaser Material Adverse Effect.

 

SECTION 3.05. Certain Transactions. To the knowledge of any executive officer of
Purchaser, as of the date of this Agreement, there is no material non-public
definitive agreement or letter of intent (or active negotiations of any such
definitive agreement or letter of intent) regarding (a) a Change of Control of
Purchaser (as defined in the Investment Agreement made as of the 20th day of
October, 1999, by and between Purchaser and Seller (the “Investment Agreement”))
or (b) a strategic alliance between Purchaser and a major computer manufacturer
outside the ordinary course of business.

 

ARTICLE IV

 

Covenants

 

SECTION 4.01. Reasonable Best Efforts; Failure to Close. (a) On the terms and
subject to the conditions of this Agreement, each party shall use its reasonable
best efforts to cause the Closing to occur, including taking all reasonable
actions necessary to comply promptly with all legal requirements that may be
imposed on it or any of its affiliates with respect to the Closing. Without
limiting the foregoing, each party shall use its reasonable best efforts to
cause the Closing to occur on December 22, 2004.

 

6



--------------------------------------------------------------------------------

(b) If (i) the Closing does not occur on December 22, 2004 (A) due to a breach
by Purchaser of Purchaser’s obligation to close the Acquisition and the other
transactions contemplated by this Agreement in the manner and at the time
contemplated by this Agreement or (B) solely as a result of the failure of the
conditions set forth in Section 5.03 to be satisfied (or waived by Seller) or
(ii) the Closing does occur, in either case, all restrictions under any Contract
with Purchaser or any of its affiliates on the sale, transfer, pledge or other
disposition of any shares of capital stock of Purchaser and any equity
securities dividended or transferred to Seller in respect thereof owned by
Seller or any of its affiliates, whether under the Investment Agreement,
including all of the provisions of Section 4.11 of the Investment Agreement, or
any other Contract to which Purchaser or one of its affiliates is a party (other
than, if the Closing occurs, the restrictions set forth in Section 1.06 of the
Stock Transfers and Future Payments Agreement dated as of the date hereof among
Seller, Purchaser and eMachines, Inc.), shall be terminated and shall be of no
further force or effect from and after such date, and Purchaser shall use its
reasonable best efforts to remove any legends on the certificates representing
such shares of capital stock or equity securities that refer to such
restrictions, including the second paragraph of the legend set forth in Section
3.15 of the Investment Agreement.

 

(c) If the Closing does not occur on December 22, 2004 (i) due to a breach by
Seller of Seller’s obligation to close the Acquisition and the other
transactions contemplated by this Agreement in the manner and at the time
contemplated by this Agreement or (ii) solely as a result of the failure of the
conditions set forth in Section 5.02 to be satisfied (or waived by Purchaser),
(A) all shares of capital stock of Purchaser and any equity securities
dividended or transferred to Seller in respect thereof owned by Seller or any of
its Affiliates shall cease to be convertible and/or redeemable at the option of
AOL and (B) all restrictions under any Contract with Seller or any of its
affiliates on the sale, transfer, pledge or other disposition of any shares of
capital stock of Seller and any equity securities dividended or transferred to
Purchaser in respect thereof owned by Purchaser or any of its affiliates,
whether under the Investment Agreement, including all of the provisions

 

7



--------------------------------------------------------------------------------

of Section 4.12 of the Investment Agreement, or any other Contract to which
Purchaser or one of its affiliates is a party, shall be terminated and shall be
of no further force or effect from and after such date, and Seller shall use its
reasonable best efforts to remove any legends on the certificates representing
such shares of capital stock or equity securities that refer to such
restrictions, including the second paragraph of the legend set forth in Section
2.15 of the Investment Agreement.

 

(d) Seller and Purchaser expressly agree that the provisions of Sections 4.01(b)
and (c) shall (i) be in addition to, and shall not impair or in any way limit
the ability of either party to obtain, any remedy (at law or in equity)
otherwise available to such party for a breach of the terms and provisions of
this Agreement and (ii) not be deemed to release either party from any liability
for any breach by such party of the terms and provisions of this Agreement.

 

SECTION 4.02. Expenses; Transfer Taxes. (a) Except as otherwise provided for in
this Agreement (including Section 7.03) or the Ancillary Agreements, whether or
not the Closing takes place, all costs and expenses incurred in connection with
this Agreement and the Ancillary Agreements and the transactions contemplated
hereby and thereby shall be paid by the party incurring such expense, including
all costs and expenses incurred pursuant to Section 4.01.

 

(b) All transfer taxes applicable to the transfer of the Shares shall be paid
one-half by Seller and one-half by Purchaser. Each party shall use reasonable
best efforts to avail itself of any available exemptions from any such taxes or
fees, and to cooperate with the other parties in providing any information and
documentation that may be necessary to obtain such exemptions.

 

SECTION 4.03. Brokers or Finders. Each of Purchaser and Seller represent, as to
itself and its affiliates, that no agent, broker, investment banker or other
firm or person is or will be entitled to any broker’s or finder’s fee or any
other commission or similar fee in connection with any of the transactions
contemplated by this Agreement including the Acquisition.

 

8



--------------------------------------------------------------------------------

SECTION 4.04. Publicity. No public release or announcement concerning the
transactions contemplated hereby shall be issued by any party unless such party
has used commercially reasonable efforts to obtain the prior consent of the
other party to such release or announcement (which consent shall not be
unreasonably withheld), except as such release or announcement may be required
by Applicable Law (including the filing and announcement under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, that would be
required in the event the Closing does not occur), court process or the rules or
regulations of any United States or foreign securities exchange or self
regulatory authority, in which case the party required to make the release or
announcement shall, to the extent feasible and permitted by Applicable Law,
allow the other party reasonable time to comment on such release or announcement
in advance of such issuance.

 

SECTION 4.05. Preferred Stock. (a) Seller and Purchaser agree that any Purchase
Notice (as defined in the Certificate of the Voting Powers, Designations,
Preferences, Rights, Qualifications, Limitations and Restrictions of the Series
C Preferred Stock) that Seller may deliver shall be of no force or effect if the
Closing shall occur or if the Closing shall not occur and Section 4.01(c)(A)
shall apply.

 

(b) Purchaser shall issue and deliver to Seller on December 24, 2004, the number
of shares of Purchaser’s common stock required to be issued and delivered to
Seller pursuant to the Certificate of the Voting Powers, Designations,
Preferences, Rights, Qualifications, Limitations and Restrictions of the Series
A Preferred Stock upon the automatic conversion of the Series A Preferred Stock
Seller retains immediately after the Closing.

 

SECTION 4.06. Further Assurances. From time to time, as and when requested by
any party, each party shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions, as may reasonably be necessary to
consummate the transactions contemplated by this Agreement.

 

9



--------------------------------------------------------------------------------

ARTICLE V

 

Conditions Precedent

 

SECTION 5.01. Conditions to Each Party’s Obligation. The obligation of Purchaser
to purchase and pay for the Shares and the obligation of Seller to sell the
Shares to Purchaser is subject to the satisfaction or waiver on or prior to the
Closing of the following conditions:

 

(a) Governmental Approvals. All authorizations, consents, orders or approvals
of, or declarations or filings with, or expirations of waiting periods imposed
by, any Governmental Entity necessary for the consummation of the Acquisition
and the other transactions contemplated by this Agreement shall have been
obtained or filed or shall have occurred.

 

(b) No Injunctions or Restraints. No Applicable Law or Judgment enacted,
entered, promulgated, enforced or issued by any Governmental Entity or other
legal restraint or prohibition preventing the consummation of the Acquisition or
the other transactions contemplated by this Agreement shall be in effect.

 

SECTION 5.02. Conditions to Obligation of Purchaser. The obligation of Purchaser
to purchase and pay for the Shares is subject to the satisfaction (or waiver by
Purchaser) on or prior to the Closing Date of the following conditions:

 

(a) Representations and Warranties. The representations and warranties of Seller
in this Agreement and the Ancillary Agreements that are qualified as to
materiality or Seller Material Adverse Effect shall be true and correct, and
such representations and warranties that are not qualified as to materiality or
Seller Material Adverse Effect shall be true and correct in all material
respects, in each case, as of the date hereof and as of the Closing Date as
though made on the Closing Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct, or true and correct in
all material respects, as applicable, on and as of such earlier date).

 

10



--------------------------------------------------------------------------------

Purchaser shall have received a certificate signed by an authorized officer of
Seller to such effect.

 

(b) Performance of Obligations of Seller. Seller shall have performed or
complied in all material respects with all obligations and covenants required by
this Agreement and the Ancillary Agreements to be performed or complied with by
Seller by the time of the Closing, and Purchaser shall have received a
certificate signed by an authorized officer of Seller to such effect.

 

SECTION 5.03. Conditions to Obligation of Seller. The obligation of Seller to
sell the Shares is subject to the satisfaction (or waiver by Seller) on or prior
to the Closing Date of the following conditions:

 

(a) Representations and Warranties. The representations and warranties of
Purchaser made in this Agreement and the Ancillary Agreements that are qualified
as to materiality or Purchaser Material Adverse Effect shall be true and
correct, and such representations and warranties that are not qualified as to
materiality or Purchaser Material Adverse Effect shall be true and correct in
all material respects, in each case, as of the date hereof and as of the Closing
Date as though made on the Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct, or true and
correct in all material respects, as applicable, on and as of such earlier
date). Seller shall have received a certificate signed by an authorized officer
of Purchaser to such effect.

 

(b) Performance of Obligations of Purchaser. Purchaser shall have performed or
complied in all material respects with all obligations and covenants required by
this Agreement and the Ancillary Agreements to be performed or complied with by
Purchaser by the time of the Closing, and Seller shall have received a
certificate signed by an authorized officer of Purchaser to such effect.

 

SECTION 5.04. Frustration of Closing Conditions. Neither Purchaser nor Seller
may rely on the failure of any condition set forth in this Article V to be
satisfied if such failure was caused by such party’s failure to act in good
faith or to use its reasonable best efforts to cause the Closing to occur.

 

11



--------------------------------------------------------------------------------

ARTICLE VI

 

Termination, Amendment and Waiver

 

SECTION 6.01. Termination. (a) Notwithstanding anything to the contrary in this
Agreement, this Agreement may be terminated and the Acquisition and the other
transactions contemplated by this Agreement abandoned at any time prior to the
Closing:

 

(i) by mutual written consent of Seller and Purchaser;

 

(ii) by Seller if any of the conditions set forth in Sections 5.01 or 5.03 shall
have become incapable of fulfillment, and shall not have been waived by Seller;

 

(iii) by Purchaser if any of the conditions set forth in Sections 5.01 or 5.02
shall have become incapable of fulfillment, and shall not have been waived by
Purchaser; or

 

(iv) by Seller or Purchaser, if the Closing does not occur on or prior to
December 22, 2004;

 

provided, however, that the party seeking termination pursuant to clause (ii),
(iii) or (iv) is not then in material breach of any of its representations,
warranties, covenants or agreements contained in this Agreement.

 

In the event of termination by Seller or Purchaser pursuant to this Section
6.01, written notice thereof shall forthwith be given to the other and the
transactions contemplated by this Agreement shall be terminated, without further
action by any party.

 

SECTION 6.02. Effect of Termination. If this Agreement is terminated and the
transactions contemplated hereby are abandoned as described in Section 6.01,
this Agreement shall become null and void and of no further force and effect,
except for the provisions of (i) Section 4.01(b) relating to restrictions on the
transfer of Purchaser’s stock, (ii) Section 4.01 (c) relating to the termination
of the right to convert or redeem Purchaser’s

 

12



--------------------------------------------------------------------------------

securities and restrictions on transfer of Seller’s stock, (iii) Section 4.02
relating to certain expenses, (iv) Section 4.03 relating to finder’s fees and
broker’s fees, (v) Section 4.04 relating to publicity, (vi) Section 6.01 and
this Section 6.02, and (vii) Article VII. Nothing in this Section 6.02 shall be
deemed to release any party from any liability for any breach by such party of
the terms and provisions of this Agreement or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement. It is expressly understood and agreed by the parties hereto that
Purchaser and Seller shall be entitled to equitable relief, including the remedy
of specific performance, with respect to any breach or attempted breach of this
Agreement, including a breach of a party’s obligation to close the Acquisition
and the other transactions contemplated by this Agreement in the manner and at
the time contemplated by this Agreement upon satisfaction (or waiver) of the
conditions set forth in Article V.

 

SECTION 6.03. Amendments and Waivers. This Agreement may not be amended except
by an instrument in writing signed on behalf of each of the parties hereto. By
an instrument in writing Purchaser, on the one hand, or Seller, on the other
hand, may waive compliance by the other with any term or provision of this
Agreement that such other party was or is obligated to comply with or perform.

 

ARTICLE VII

 

General Provisions

 

SECTION 7.01. Assignment. This Agreement and the rights and obligations
hereunder shall not be assignable or transferable by any party without the prior
written consent of the other parties hereto. Any attempted assignment in
violation of this Section 7.01 shall be void.

 

SECTION 7.02. No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their successors and permitted assigns and
nothing herein expressed or implied shall give or be construed to give to any
person, other than the parties hereto and such successors and assigns, any legal
or equitable rights hereunder.

 

13



--------------------------------------------------------------------------------

SECTION 7.03. Attorney Fees. A party in breach of this Agreement, and the
unsuccessful party in any dispute, action, claim or defense thereof, shall, on
demand, indemnify and hold harmless the other party for and against all
reasonable out-of-pocket expenses, including reasonable legal fees, incurred by
such other party by reason of the enforcement and protection of its rights under
this Agreement. The payment of such expenses is in addition to any other relief
to which such other party may be entitled.

 

SECTION 7.04. Notices. All notices or other communications required or permitted
to be given hereunder shall be in writing and shall be delivered by hand or sent
by facsimile or sent, postage prepaid, by registered, certified or express mail
or recognized overnight courier service and shall be deemed given when so
delivered by hand or facsimile, or if mailed, three days after mailing (one
Business Day in the case of express mail or overnight courier service), as
follows:

 

  (i) if to Purchaser,

 

Gateway, Inc.

7565 Irvine Center Drive

Irvine, California 92618

Phone: (949) 471-7000

Fax: (949) 471-7020

Attention: General Counsel

 

with a copy to:

 

Kaye Scholer LLP

1999 Avenue of the Stars, Suite 1700

Los Angeles, California 90076

Phone: (310) 788-1070

Fax: (310) 788-1200

Attention: Barry Dastin, Esq.; and

 

  (ii) if to Seller,

 

America Online, Inc.

22000 AOL Way

Dullles, Virginia 20166

Phone: (703) 265-1311

Fax: (703) 265-1105

Attention: Deputy General Counsel

 

14



--------------------------------------------------------------------------------

with copies to:

 

Time Warner Inc.

One Time Warner Center

New York, New York 10019

Phone: (212) 484-8000

Fax: (212) 484-7167

        (212) 484-7151

Attention: General Counsel

                  Treasurer; and

 

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, New York 10019

Phone: (212)474-1000

Fax: (212)474-3700

Attention: Faiza J. Saeed, Esq.

 

SECTION 7.05. Interpretation; Exhibits and Schedules; Certain Definitions. (a)
The headings contained in this Agreement, in any Exhibit or Schedule hereto and
in the table of contents to this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. All
Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Schedule or Exhibit but not otherwise
defined therein, shall have the meaning as defined in this Agreement. When a
reference is made in this Agreement to a Section, Exhibit or Schedule, such
reference shall be to a Section of, or an Exhibit or Schedule to, this Agreement
unless otherwise indicated. When a reference is made in this Agreement to a
Section, Subsection, Exhibit or Schedule, such reference shall be to a Section
or Subsection of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”. The words “hereby”, “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The words “date hereof” shall refer to the date of this Agreement.
The

 

15



--------------------------------------------------------------------------------

term “or” is not exclusive. The word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if”. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms. Any
agreement or instrument defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement or instrument as from
time to time amended, modified or supplemented. References to a person are also
to its permitted successors and assigns.

 

(b) For all purposes hereof the following terms shall have the following
meanings:

 

“affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person.

 

“Business Day” means any day, other than a Saturday, Sunday or one on which
banks are authorized by Applicable Law to close in New York, New York.

 

“person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, Governmental Entity or other entity.

 

“subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first person
or by another subsidiary of such first person.

 

SECTION 7.06. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other parties.

 

SECTION 7.07. Entire Agreement. This Agreement and the Ancillary Agreements,
along with the Schedules and Exhibits hereto and thereto, contain the entire
agreement and understanding among the parties hereto with respect to

 

16



--------------------------------------------------------------------------------

the subject matter hereof and supersede all prior agreements and understandings
relating to such subject matter. None of the parties shall be liable or bound to
any other party in any manner by any representations, warranties or covenants
relating to such subject matter except as specifically set forth herein or in
the Ancillary Agreements.

 

SECTION 7.08. Severability. If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) or the application of such provision to any other persons or
circumstances.

 

SECTION 7.09. Consent to Jurisdiction. Each party irrevocably submits to the
non-exclusive jurisdiction of (a) the Supreme Court of the State of New York,
New York County, and (b) the United States District Court for the Southern
District of New York, for the purposes of any suit, action or other proceeding
arising out of this Agreement, any Ancillary Agreement or any transaction
contemplated hereby or thereby. Each party agrees to commence any such action,
suit or proceeding brought in the State of New York either in the United States
District Court for the Southern District of New York or if such suit, action or
other proceeding may not be brought in such court for jurisdictional reasons, in
the Supreme Court of the State of New York, New York County. Each party further
agrees that service of any process, summons, notice or document by U.S.
registered mail to such party’s respective address set forth above shall be
effective service of process for any such action, suit or proceeding. Each party
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement, any Ancillary
Agreement or the transactions contemplated hereby and thereby in (i) the Supreme
Court of the State of New York, New York County, or (ii) the United States
District Court for the Southern District of New York, and hereby and thereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.

 

17



--------------------------------------------------------------------------------

SECTION 7.10. Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within such State, without regard
to the conflicts of law principles of such State.

 

SECTION 7.11. Waiver of Jury Trial. Each party hereby waives to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect to any litigation directly or indirectly arising out of, under or in
connection with this Agreement, any Ancillary Agreement or any transaction
contemplated hereby or thereby. Each party (a) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement and the Ancillary Agreements, as
applicable, by, among other things, the mutual waivers and certifications in
this Section 7.11.

 

SECTION 7.12. Date of Payment. Any amount to be paid in cash pursuant to this
Agreement shall be deemed to have been paid (a) on the date such amount has been
received by the party to be paid, or (b) on the date such payment was first sent
in the manner and to the account required by this Agreement if such payment is
not received by the party to be paid on the same day such payment was sent, so
long as (i) the delay in receipt of such amount was the result of any cause
beyond the reasonable control of the party required to send such payment and
without its fault or negligence, such as acts of God, acts of civil or military
authority, embargoes, epidemics, war, riots, insurrections, fires, explosions,
earthquakes, floods or any failure in electrical systems and (ii) the amount is
received within seven days of the date such amount was first sent.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have duly executed this Agreement as of
the date first written above.

 

AMERICA ONLINE, INC., by  

/s/ Steven Swad

--------------------------------------------------------------------------------

Name:   Steven Swad Title:   Chief Financial Officer GATEWAY, INC., by  

/s/ Roderick M. Sherwood III

--------------------------------------------------------------------------------

Name:   Roderick M. Sherwood III Title:   Senior Vice President & Chief
Financial Officer

 

19